Citation Nr: 1827412	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-28 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to May 3, 2017 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent prior to June 24, 2014 and in excess of 20 percent thereafter for degenerative disc disease associated with osteoarthritis L4-5 and L5-S1.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to January 1, 2013.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran had active service from March 1966 to November 1968. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to an increased rating for degenerative disc disease and entitlement to an increased rating for radiculopathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 3, 2017, the Veteran's service connected PTSD was manifested by symptoms of nightmares, alcohol abuse, irritability, mild memory loss, occasional nightmares and sleep disturbance.  

2.  Since May 3, 2017, the Veteran's service-connected PTSD was manifested by symptoms of increased social isolation, frequent angry outbursts, increased irritability, nightmares, panic attacks and increased alcohol abuse.  

3.  Total occupational and social impairment was not demonstrated at any point during the period on appeal due to the service-connected PTSD due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; disorientation to time and place; memory loss for names of close relatives, own occupation or own name; persistent hallucinations or delusions; or inability to perform activities of daily living; or symptoms of a similar severity.  

4.  The Veteran was engaged in substantially gainful employment prior to January 1, 2013. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent, prior to May 3, 2017, and in excess of 70 percent thereafter have not been met.  38 U.S.C. § 1155, 5107, 7104 (2012); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

4.  The criteria for entitlement to a TDIU, prior to January 1, 2013, were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Increased Rating 

The Veteran contends, through his representative, that he is entitled to an increased rating for his service-connected PTSD.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17).  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.


Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's increased rating claim was originally certified to the Board in June 2015 (after August 4, 2014), the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.


A July 2011 medical treatment report from Dr. P.Y. indicates that the Veteran suffers from PTSD and experiences symptoms of insomnia, sleep deprivation, anxiety, anger, rage, isolation, memory loss, hypervigilence, and depression.  A July 2011 psychological evaluation report from Dr. W.A. indicated that the Veteran reported feeling intense anger during his previous position as a police officer and decided to pursue a job in a different field.  He worked servicing ATMs, juke boxes and video games but he often engaged in arguments with contractors and tended to fire individuals who questioned him.  He reported being married since 1967 and recalled slamming doors; putting a couch through the ceiling and shooting the car during his wife's attempt to leave the house.  He stated that these events happened right after his return from Vietnam.  He endorsed a long term pattern of sleep difficulties and excessive drinking.  Dr. P.Y. noted that the Veteran was quite irritable during the evaluation and appeared anxious.  His impulse control fell below normal limits and his thought content was consistent with presence of homicidal ideations, although there was no immediate intent to act on it.  Dr. P.Y. diagnosed the Veteran with PTSD, depressive disorder, not otherwise specified and alcohol abuse.  

The Veteran was afforded a VA PTSD examination in August 2011 where the examiner noted that the Veteran suffered from occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during period of significant stress.  He reported that the Veteran struggled with poor sleep, irritability, hypervigilence and excessive drinking.  The Veteran reported symptoms of claustrophobia and panic attacks when in small enclosed areas.  He admitted to excessive drinking, but denied any mental health treatment.  He endorsed symptoms of anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss; and disturbances of motivation and mood.  

The Veteran was afforded a VA PTSD examination in June 2014 where the examiner opined that the Veteran suffered from occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  He reported that he cleans the house while his wife is at work and frequently goes to the Moose Lodge where he has friends.  He also reported he is a part of the Honor guard and goes to military funerals.  He endorsed symptoms of irritability, hypervigilence, chronic sleep impairment and recurrent nightmares.  He also reported drinking 2 liters of liquor a week.  

The Veteran was most recently afforded a VA PTSD examination in May 2017 where he reported symptoms of recurrent intrusive memories; light sleep of about 4 hours in duration with several awakenings nightly to check the perimeter of his house; daytime fatigue; low energy; isolations; hypervigilance; low frustration tolerance; quick temper with verbal aggression; anxiety; emotional sensitivity with tearfulness; and avoidance.  He reported that he blows up on his wife for no reason.  He keeps in contact with his children and grandchildren via telephone.  He denied attending the Moose Lodge anymore, although he is still a part of the organization.  He reported that he felt anxious going there due to large crowds of people.  He also stopped participating in the honor guard as it brought back too many bad memories.  He reported spending time alone mostly or with his family.  He reports having road rage and has been known to throw people out of his house when they argue with him.  The examiner opined that the Veteran suffers from occupational and social impairment with reduced reliability and productivity.  

The examiner was asked to address the discrepancies in the Veteran's behaviors noted in the July 2011 and August 2011 reports.  The examiner stated that the Veteran was irritable during the July 2011 evaluation and was pleasant and cooperative during August 2011 evaluation.  Also, the examiner noted that PTSD is a chronic condition where the symptoms may wax and wane.  Also, the Veteran's history of alcohol abuse contributes to the severity of his PTSD symptoms.  

Based on the foregoing, the Board finds that the Veteran's symptoms prior to May 2017 most closely resemble the already assigned 50 percent rating.  As the May 2017 examiner pointed out, the Veteran's symptoms vary in severity based on his mood and his alcohol abuse.  Prior to May 2017, the Veteran's symptoms ranged in severity from a 10 percent rating to at the highest, a 50 percent rating.  Prior to May 2017, the Veteran was active in social groups; engaged in activities outside the home and also was able to conduct daily activities such as cleaning the house.  He suffered from mild memory loss; nightmares; and irritability.  However, after May 2017, there was a change in the Veteran's behavior.  He withdrew from his social groups; his temper/rage increased evidenced by his road rage and blow ups with his wife.  His anxiety amongst crowds of people intensified and he has begun to lead a reclusive lifestyle.  His symptoms after May 2017 most closely resemble a 70 percent rating, but no higher.  

That being said, the evidence of record does not reflect symptomatology of PTSD that would meet the criteria for a rating of 100 percent at any time during the appeal period.  In order for the Veteran to be entitled to a 100 percent rating, he must demonstrate total occupational and social impairment.  The Board finds that the Veteran's disability does not reflect the level of severity required for total occupational and social impairment.

Although the evidence demonstrates a significant degree of occupational and social impairment due to PTSD, it does not show total occupational and total social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran is aware of the challenges his PTSD symptoms present in his life.  He doesn't endorse symptoms such as hurting himself or others or appear to be out of touch with reality.  Although he is receipt of TDIU, this does not necessarily imply that he also meets the requirements for a 100 percent rating for PTSD.  In that regard, TDIU is warranted where there is evidence that the Veteran is precluded from maintaining and sustaining gainful employment due to his service-connected symptoms.  The criteria for a 100 percent schedular rating requires total social and occupational impairment which is not demonstrated based on the overall disability picture and the evidence regarding the severity of the symptoms and their frequency.

III.  TDIU prior to January 1, 2013

In January 2012, the Veteran filed a claim for entitlement to a TDIU.  In a September 2014 VA Form 21-8940, the Veteran claimed that his service-connected PTSD and back disabilities prevented him from securing or following any substantially gainful employment.  He indicated that the last time he worked fulltime was in 2001.  He further indicated that he last worked part time in 2012, earning $1,200 a month.  Specifically, he reported that he worked from 2009 to 2012 at Global Games on a part time basis.  During that period, he reports that he lost 6 months due to his service-connected illnesses.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau. 38 C.F.R. § 4.16 (a).

According to the U.S. Census Bureau Housing and Household Economics Statistic Division, the poverty thresholds (for one person) were $11,484 for 2011; $11,720 for 2012; and $11,888 for 2013.  The weight of the evidence shows that prior to January 1, 2013, the Veteran's annual income exceeds the poverty threshold.  In that regard, the Veteran's income during 2009 to 2012 averaged $14,400 a year ($1,200 multiplied by 12).  Even if the Board were to account for the 6 months of time the Veteran reported that he lost during his tenure at Global Games by averaging that he lost 2 months per year for the 3 years he worked there ($1,200 multiplied by 10 months = $12,000), his income would still exceed the poverty threshold prior to 2013.  

Therefore, the Board finds that the preponderance of the evidence weighs against the claim for entitlement to a TDIU prior to January 1, 2013.  


ORDER

Entitlement to a rating in excess of 50 percent, prior to May 3, 2017, and in excess of 70 percent thereafter for service-connected PTSD is denied. 

Entitlement to a TDIU prior to January 1, 2013 is denied.  


REMAND

The Veteran was most recently afforded a VA spine examination in April 2017.  However, in a December 2017 VA Form 21-4138, the Veteran appears to challenge the adequacy of the examination.  Specifically, he states that the examiner did not listen to him and recorded range of motion results past where he was able to extend.  As there is a question as to whether the April 2017 VA examination report provides an accurate assessment of the severity of his back disability, the Board finds that a remand is necessary to afford the Veteran another VA examination by a different examiner.  The Board also finds that the issues of entitlement to an increased rating for radiculopathy of the left and right lower extremities are inextricably intertwined with the increased rating claim for the back.  Specifically, the Veteran contended in his Notice of Disagreement that his lumbar condition, to include sciatica of the left and right extremities, warrant a higher rating.  Therefore, the Board remands those issues as inextricably intertwined and thus must be remanded.  

Finally, updated VA treatment records should be obtained and associated with the electronic claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran dating from December 2016 and associate with the electronic claims file.

2.  Then, schedule the Veteran for another examination (with a medical professional other than the April 2017 examiner) in order to determine the current level of severity of his degenerative arthritis of the spine and related radiculopathies.  The electronic claims folder and a copy of this remand must be made available to the examiner.  Any and all indicated evaluations, studies and tests deemed necessary, including range of motion testing, should be conducted.

The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims, including the inextricably intertwined increased rating issues, after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


